UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6590


CHAD AUSTIN,

                    Petitioner - Appellant,

             v.

WARDEN TIMOTHY STEWART,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-02581-PWG)


Submitted: October 29, 2018                                 Decided: November 13, 2018


Before WILKINSON, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chad Austin, Appellant Pro Se. Vickie Elaine LeDuc, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chad Austin, a federal prisoner, appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 (2012) petition.      We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Austin v. Stewart, No. 8:17-cv-02581-

PWG (D. Md. May 10, 2018). We deny Austin’s motion for appointment of counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2